PLEUS, C.J.
Albert Kincaid appeals his judgments and sentences for felony DUI, fleeing and eluding, and driving with a suspended license.
Kincaid argues that the trial court erred by: (1) imposing a lien on his prisoner trust account to pay for the costs of this appeal; and (2) instructing the jury that he had no right to consult an attorney prior to submitting to field sobriety and breath tests. The standard of review for the first issue is de novo and for the second issue, abuse of discretion.
The first issue is now moot because the trial court subsequently entered an order directing the clerk to remove the lien on and replace any funds collected into Kincaid’s prisoner trust account. “An issue is moot when the controversy has been so fully resolved that a judicial determination can have no actual effect.” Godwin v. State, 593 So.2d 211, 212 (Fla.1992).
The second issue is procedurally barred because Kincaid failed to specifically object below on the ground that the jury instruction constituted an improper comment on evidence. See Hutchinson v. State, 882 So.2d 943 (Fla.2004); Whitfield v. State, 452 So.2d 548, 549 (Fla.1984). Accordingly, we affirm.
AFFIRMED.
GRIFFIN and ORFINGER, JJ., concur.